Herlihy, J.
(dissenting). The rationale of the majority statement does not depend upon a lack of substantial evidence and therefore, the decision of the board should be affirmed. The record establishes that the decedent, a vice-president of the employer, did not need any special permission to attend the meeting in which he had participated on prior occasions with the knowledge of his employer and when his automobile expenses had been paid by the employer. It is quite apparent from the record that the decedent had authority to approve his own expense account. This is not a situation where a salesman or some other employee is restricted or limited by rules and regulations or where it could be found that there was a lack of authority. A senior vice-president, such as the decedent, is an executive having authority to make his own decisions in matters pertaining to business and the board was justified under the circumstances in finding that the duties of such office permitted attendance at the meeting and that the decedent’s attendance was incidental to and connected with the duties of his employment and inured to the benefit of his company. Decisions which involve salesmen and cited by the majority are not applicable to the present factual circumstances. The decision of the board should be affirmed.